       Case 3:19-cv-08158-JAT Document 40 Filed 10/09/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Philbert Shabie,                                    No. CV-19-08158-PCT-JAT
10                   Petitioner,                         ORDER
11   v.
12   State of Arizona, et al.,
13                   Respondents.
14
15            Pending before the Court is Petitioner’s Amended Petition for Writ of Habeas

16   Corpus (“Petition”). The Magistrate Judge to whom this case was referred issued a Report

17   and Recommendation (“R&R”) (Doc. 39) recommending that the Petition be denied.
18            Neither party has filed objections to the R&R. Accordingly, the Court hereby

19   accepts the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts

20   are not required to conduct “any review at all . . . of any issue that is not the subject of an
21   objection” (emphasis added)); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
22   2003) (en banc) (“statute makes it clear that the district judge must review the magistrate

23   judge’s findings and recommendations de novo if objection is made, but not otherwise”

24   (emphasis in original)); see also Schmidt v. Johnstone, 263 F.Supp.2d 1219, 1226 (D. Ariz.
25   2003).

26            Based on the foregoing,

27            IT IS ORDERED that the Magistrate Judge’s Report and Recommendation (Doc.
28   39) is ACCEPTED; accordingly,
         Case 3:19-cv-08158-JAT Document 40 Filed 10/09/20 Page 2 of 2



 1   $      Petitioner’s Amended Petition for Writ of Habeas Corpus is denied and dismissed
 2   with prejudice,
 3   $      in the event Petitioner files an appeal, issuance of a certificate of appealability is
 4   denied because denial of the petition is based on a plain procedural bar and jurists of reason
 5   would not find this Court’s procedural ruling debatable. See Slack v. McDaniel, 529 U.S.
 6   473, 484 (2000), and
 7   $      the Clerk of the Court shall enter judgment of dismissal with prejudice.
 8          Dated this 8th day of October, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
